April 7, 2011 VIA EDGAR AND OVERNIGHT MAIL Ms. Tabatha Akins Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street N.W. Washington D.C. 20549 Re:Universal Insurance Holdings, Inc. Item 4.02 Form 8-K, Filed February 23, 2011 File No. 001-33251 Comment Letter Dated February 28, 2011 Dear Ms. Akins: This letter is in response to your verbal comments conveyed to Anand D. Nair, Esq. during a telephone conversation on April 7, 2011 regarding the Company’s response filed with the Securities and Exchange Commission (“Commission”) on March 21, 2011 to the Comment Letter dated February 28, 2011 regarding our Form 8-K filed on February 23, 2011. In response to your verbal comments, the Company acknowledges that: ● it is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any further questions or if I can be of any further assistance please do not hesitate to contact me at (954) 958-1226. Very truly yours, /s/George R. De Heer George R. De Heer Chief Financial Officer
